DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0303078 A1 to Takahashi, “Takahashi”, in view of U.S. Patent Number 7,820,509 B2 to Ogawa et al., “Ogawa”.



Takahashi discloses a method of manufacturing an integrated circuit device (FIG. 15 to FIG. 19C), the method comprising:
forming (FIG. 16A) a trench (filled with 38, ¶ [0009],[0011]) in a substrate (30 including 39 and 40, ¶ [0011]);
forming (FIG. 16A) a device isolation layer (38, ¶ [0009],[0011]) filling the trench;
forming (FIG. 16B) an insulation pattern (41, 42, 43, ¶ [0012]) on the device isolation layer (38) so as to cover a first portion (31) of a top surface of the insulation pattern;
forming (FIG. 16C to FIG. 17C) an undercut area (see Examiner-annotated FIG. 17C below) under a terminal portion of the insulation pattern (41, 42, 43) by removing a portion of the device isolation layer (38) from a second portion (32) of the top surface;
forming (e.g. FIG. 18B) a buried pattern (46, ¶ [0020]-[0031] eventually becoming FIG. 19C pattern 100) (partially) filling the undercut area.


    PNG
    media_image1.png
    405
    760
    media_image1.png
    Greyscale



Takahashi fails to additionally teach forming an interlayer insulating layer covering each of the device isolation layer, the insulation pattern, and the buried pattern.
Ogawa teaches (e.g. FIG. 7A, 7B, 7C) forming an interlayer insulating film (56, column 5 lines 51-60) covering a device isolation layer (12) and a memory cell region, boundary region, and peripheral circuit region (FIG. 7A).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takahashi by including an interlayer insulating layer (e.g. interlayer dielectric ILD) over the memory cell region, boundary region, and peripheral circuit region as exemplified by Ogawa over the memory cell region (31), boundary region (between 31 and 32) and peripheral circuit region (32) of Takahashi and therefore necessarily over the device isolation layer (41, 42, 43), insulation pattern (38), and buried pattern (100) of Takahashi in order to desirably passivate the device and allow for the formation of electrical contact holes to the semiconductor devices thereby desirably completing the device (Ogawa column 5 lines 61-63).

Regarding claim 4, Takahashi in view of Ogawa yields the method of claim 1, and Takahashi further teaches wherein the forming of the insulation pattern (41, 42, 43) comprises:
forming (e.g. FIG. 16B) an insulation layer including a first insulating layer (41) and a second insulating layer (42) sequentially formed on the device isolation layer (38), the first insulating layer and the second insulating layer including different insulating materials from each other (¶ [0017]); and
removing (FIG. 17A and 17B) portions of the first insulating layer (41) and the second insulating layer (42) to form the insulation pattern.

Regarding claim 7, Takahashi in view of Ogawa yields the method of claim 1, and Takahashi further teaches wherein the buried pattern (101) includes polysilicon (¶ [0026]). 

Claims 2,3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogawa as applied to claim 1 above, and further in view of U.S. Patent Number 4,667,395 to Ahlgren, “Ahlgren”.
Regarding claim 2, although Takahashi in view of Ogawa yields the method of claim 1, Takahashi fails to clearly teach wherein the forming of the buried pattern comprises forming a seam portion in the buried pattern, the seam portion being spaced apart from the device isolation layer and the insulation pattern.
Ahlgren teaches forming a buried pattern (7) which comprises a seam portion (opening, see Examiner-annotated figure below) in the buried pattern, the seam portion spaced from an underlying layer (6) and an insulation pattern (3).

    PNG
    media_image2.png
    403
    528
    media_image2.png
    Greyscale

Takahashi in view of Ogawa by partially filling the undercut with an insulating material as taught by Ahlgren in order to reduce the stress caused compared to entirely filling with oxide which may cause stress or defects (Ahlgren column 3 lines 5-19).

Examiner’s Note: the term “seam” is not defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) generally as a line, groove, or ridge formed by the abutment of edges, wherein the seam may or may not be filled.

Regarding claim 3, although Takahashi in view of Ogawa yields the method of claim 1, Takahashi fails to clearly state or show wherein in the forming of the buried pattern, the buried pattern is formed to have a closed loop shape.
However, Takahashi teaches wherein the undercut appears to extend in the entire closed loop (Fig. 15 dashed line).
Ahlgren teaches partially filling an undercut with a buried pattern (7).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takahashi in view of Oagawa by partially filling the undercut with a buried insulation pattern in order to reduce the stress caused compared to entirely filling with oxide which may cause stress or defects (Ahlgren column 3 lines 5-19).

Claims 5,14,15,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogawa, further in view of U.S. Patent Application Publication Number 2001/0025973 A1 to Yamada et al., “Yamada”.
Takahashi in view of Ogawa yields the method of claim 1, Takahashi fails to clearly teach wherein the forming of the buried pattern comprises forming a buried layer burying the undercut area to have a thickness sufficient to fill the undercut area, the buried layer having a seam portion extending toward an entrance of the undercut area.
Yamada teaches (e.g. FIG. 17) forming an undercut (see Examiner-annotated figure below) and teaches (e.g. FIG. 19) a buried pattern (12, ¶ [0132],[0133],[0136]) burying the undercut to have a thickness sufficient to fill the undercut area (as pictured), the buried layer having a seam portion (as pictured) generally extending toward an entrance of the undercut area.

    PNG
    media_image3.png
    648
    611
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takahashi in view of Ogawa by substantially filling the undercut with a buried layer as taught by Yamada in order to desirably remove voids which are considered defects (Yamada ¶ [0132],[0134]) and increase reliability and yield (Yamada  [0011],[0012],[0035],[0039],[0040]) and increase integration (Yamada ¶ [0146]).


Regarding claim 14, Yamada discloses a method (FIG. 15 to FIG. 19C) of manufacturing an integrated circuit device, the method comprising: 
providing a substrate (30 including 39 and 40, ¶ [0011]) having a cell array region (31) including a cell active region (34), a peripheral circuit region (32) including a peripheral circuit active region (36) separated from cell array region along a direction parallel to (as shown in FIG. 15) an upper surface of the substrate, and an interface region (dashed line) including a device isolation layer (38) defining a portion of the cell active region and a portion of the peripheral circuit active region and positioned between the cell army region and the peripheral circuit region;
forming an insulation pattern (41, 42, 43, ¶ [0012]) extending from the cell array region to an upper portion of the device isolation layer (38) so as to cover an upper surface of the cell active region (34) and at least a portion of the device isolation layer (38);
forming (FIG. 16C to FIG. 17C) an undercut area (see Examiner-annotated figure with claim 1 above) under the insulation pattern by removing a portion of the device isolation layer in the interface region;
forming (e.g. FIG. 18B) a buried pattern (46, ¶ [0020]-[0031] eventually becoming FIG. 19C pattern 100) partially filling the undercut area.
	Takahashi fails to clearly teach forming an insulating layer covering the insulation pattern, the buried pattern, and the device isolation layer in the interface region.
Ogawa teaches (e.g. FIG. 7A, 7B, 7C) forming an interlayer insulating film (56, column 5 lines 51-60) covering a device isolation layer (12) and a memory cell region, boundary region, and peripheral circuit region (FIG. 7A).
Takahashi by including an interlayer insulating layer (e.g. interlayer dielectric ILD) over the memory cell region, boundary region, and peripheral circuit region as exemplified by Ogawa over the memory cell region (31), boundary region (between 31 and 32) and peripheral circuit region (32) of Takahashi and therefore necessarily over the device isolation layer (41, 42, 43), insulation pattern (38), and buried pattern (100) of Takahashi in order to desirably passivate the device and allow for the formation of electrical contact holes to the semiconductor devices thereby desirably completing the device (Ogawa column 5 lines 61-63).
Takahashi fails to clearly teach wherein the buried pattern substantially fills the undercut area.
Yamada teaches (e.g. FIG. 17) forming an undercut (see Examiner-annotated figure below) and teaches (e.g. FIG. 19) a buried pattern (12, ¶ [0132],[0133],[0136]) burying the undercut to have a thickness sufficient to substantially fill the undercut area (as pictured in FIG. 18).

    PNG
    media_image3.png
    648
    611
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takahashi in view of Ogawa by Yamada in order to desirably remove voids which are considered defects (Yamada ¶ [0132],[0134]) and increase reliability and yield (Yamada  [0011],[0012],[0035],[0039],[0040]) and increase integration (Yamada ¶ [0146]).

Regarding claim 15, Takahashi in view of Ogawa and Yamada yields the method of claim 14, and Takahashi further teaches wherein the forming of the insulation pattern (41, 42, 43) comprises forming a first insulation pattern (41) covering an upper surface of the cell array region (31) and a second insulation pattern (42) on an upper surface of the first insulation pattern, wherein the first insulation pattern (41) covers at least a portion of the interface region (between 31 and 32) adjacent to the cell array region, wherein the first insulation pattern (41) and the second insulation pattern (42) include different materials from each other (¶ [0015]), and wherein the forming of the undercut area comprises (e.g. FIG. 17B, 17C) removing a portion of the device isolation layer (38) and a portion of the first insulation pattern (41) from a lower portion of a terminal portion of the second insulation pattern (42).

Regarding claim 17, Takahashi in view of Ogawa and Yamada yields the method of claim 14, and Takahashi further yields wherein in the forming of the undercut area, the undercut area is formed to be defined by a convex surface (i.e. protruding inward, see Examiner-annotated figures above) extending toward the cell array region (31) and to have an entrance facing the peripheral circuit region (32) along the direction parallel to the upper surface of the substrate.

Regarding claim 18, Takahashi in view of Ogawa and Yamada yields the method of claim 14, and Yamada further teaches (FIG. 18) wherein the forming of the buried pattern comprises forming a buried layer (12) burying the undercut area to have a thickness sufficient to fill the undercut area, the buried layer having a seam portion extending toward an entrance of the undercut area (as pictured in FIG. 18).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogawa as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2016/0020324 A1 to Park et al., “Park”.
Regarding claim 6, although Takahashi in view of Ogawa yields the method of claim 1, Takahashi fails to clearly teach wherein the forming of the buried pattern comprises forming an air gap within the undercut area, the air gap surrounded by the buried pattern.
Park teaches (e.g. FIG. 5) wherein forming a buried pattern (69C) comprises forming an air gap (69H, ¶ [0053]) within an undercut area (67E), the air gap (69H) surrounded by the buried pattern (69C).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takahashi in view of Ogawa with an air gap within a stressor material in the undercut as taught by Park in order to desirably add a stressor to improve the performance (Park Abstract, ¶ [0006],[0007]) of the active region of Takahashi (Takahashi region 36).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogawa and Yamada as applied to claim 14 above, and further in view of U.S. Patent Application Publication Number 2016/0020324 A1 to Park et al., “Park”.
Regarding claim 19, although Takahashi in view of Ogawa and Yamada yields the method of claim 14, Takahashi fails to clearly teach wherein the forming of the buried pattern comprises forming an air gap within the undercut area, the air gap surrounded by the buried pattern.
Park teaches (e.g. FIG. 5) wherein forming a buried pattern (69C) comprises forming an air gap (69H, ¶ [0053]) within an undercut area (67E), the air gap (69H) surrounded by the buried pattern (69C).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Takahashi in view of Ogawa with an air Park in order to desirably add a stressor to improve the performance (Park Abstract, ¶ [0006],[0007]) of the active region of Takahashi (Takahashi region 36).

Allowable Subject Matter
Claims 8-13 allowed.
Claims 16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art generally teaches forming a memory area, peripheral area, and boundary area with a shallow trench isolation (STI) or the like wherein the boundary area includes a buried pattern, e.g. Takahashi and Yamada as discussed above.  However, prior art fails to reasonably teach or suggest in sufficient detail the method of claim 8 as claimed.  Claims 9-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 8.
Additionally, although prior art teaches the limitations of claims 14 and 15 as detailed above, prior art fails to reasonably teach or suggest additionally wherein the second insulation pattern and the device isolation layer each include a same material together with all of the limitations of claims 14 and 15, or forming a buried mask layer that fills the undercut area and extends into the interface region so as to cover the insulation pattern and the device isolation layer, wherein the buried mask layer has a hole exposing an upper surface of the peripheral circuit active region; forming a compound semiconductor layer covering the peripheral circuit active region exposed through the hole of the buried mask layer; and isotropically etching the buried mask layer such that only a portion of the buried mask layer filling the undercut area remains, together with all of the limitations of claim 14 as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/               Primary Examiner, Art Unit 2891